DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
The disclosure is object to because of the following informalities:
Page 3 line 2: “with changing over” should be --while changing over--
Page 3, line 4: add comma after “in the motor drive”
Page 9 line 12: “the air cleaned” should be --the air is cleaned--
Page 23, line 13-16: “sets the required torque Td* … terminates this routine” is confusing
Page 24, line 4 – 7: confusing
Page 24: line 14-17: “restrict the required torque Td* in the range of lower than” should be --to a range lower than--.  This occurs multiple times throughout the specification.
Page 29, line 11 – 12: confusing
Happens multiple times throughout specification: “in a range of not smaller than” should be –in a range that is smaller than--
Page 40, line 7: “only one or two of decreasing” is confusing: What one or two.
Page 43, line 17: “approach to the target vehicle” should be –approach the target vehicle—

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 describes "the other vehicle condition" but is not specific with what this condition is.  In claim 1 and the specification the other vehicle condition is defined as "is a condition that any other vehicle is present in a predetermined distance at least either ahead of its own vehicle or behind the own vehicle."  If this is the definition used for claim 4, then it is a duplicate of the third limitation in claim 1, and then claim 4 would not further limit claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et. al. (JP 2017190041 A, hereinafter Takahiro), Yang et. al. (CN 201116074 Y, hereinafter Yang), and Grill et. al. (US Pub No: 2004/0172186 A1, hereinafter Grill).
Regarding Claim 1
Takahiro discloses:
A vehicle control device mounted on a hybrid vehicle including an engine, a motor and a power storage device that 5transmits power to and from the motor and configured to control the engine and the motor such as to drive the hybrid vehicle with changing over between motor drive without operation of the engine and hybrid drive with operation of the engine.  Paragraph [0013] describes a hybrid drive device 10 that includes an engine 200 and a motor generator MG.  Paragraph [0020] describes a mode switching unit 110 that is able to switch between HV mode traveling using both the engine and motor generator and an EV mode that only uses the motor generator to drive the vehicle.
wherein in the motor drive in a self-driving mode.  Paragraph [0007] describes an automatic driving operation.
Takahiro discloses a self-driving mode but does not disclose a hybrid vehicle independent of a driver’s acceleration or deceleration operation.  Takahiro and Yang do not teach a vehicle control device that maintains motor drive when a vehicle condition is not met and a vehicle control device that shifts to hybrid drive when a vehicle condition is met.  The vehicle condition being another vehicle a predetermined distance ahead or behind the own vehicle.
Yang teaches:
where the hybrid 10vehicle is driven independently of a driver's accelerating or decelerating operation.  Paragraph [0015] describes the ability to manually select the driving modes, a pure engine drive, a pure motor drive, and an electric motor/engine hybrid drive.  This meets the claim because a vehicle can be driven in hybrid mode based off of user preference, independent of acceleration and deceleration.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro’s disclosure of the self-driving mode to incorporate the teachings of Yang to drive a hybrid vehicle independent of a driver’s accelerating or decelerating operation.  One would have been motivated to do so to improve the vehicle drive system reliability and to manage battery and fuel consumption based on external factors ([0015]).
Takahiro and Yang do not teach a vehicle control device that maintains motor drive when a vehicle condition is not met and a vehicle control device that shifts to hybrid drive when a vehicle condition is met.  The vehicle condition being another vehicle a predetermined distance ahead or behind the own vehicle.
Grill teaches:
the vehicle control device maintains the motor drive when an other vehicle condition is not met, where the other vehicle condition is a condition that any other vehicle is present in 15a predetermined distance at least either ahead of its own vehicle or behind the own vehicle, while allowing for a shift to the hybrid drive when the other vehicle condition is met.  Paragraph [0037] describes a radar device 22 that can determine a target region that lies at a specific safety distance between the vehicle and the detected obstacle.  Then block 32 can determine whether the target region can be reached using a coasting operation, where the engine is shut off.  This is equivalent to the claim because if the vehicle identifies that the object is too far, the engine remains on, and if it is close enough, the engine is turned off.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro and Yang to incorporate the teachings of Grill to show a vehicle control device that maintains motor drive when a vehicle condition is not met and a vehicle control device that shifts to hybrid drive when a vehicle condition is met.  One would have been motivated to do so because this invention can be adapted to hybrid drives ([0037]).

Regarding Claim 4:
Takahiro, Yang, and Grill teach the above inventions in claim 1.  Takahiro and Yang do not teach a vehicle control device that maintains motor drive when a vehicle 
Grill teaches:
The vehicle control device according to claim 1, wherein in the hybrid drive in the self-driving mode, the vehicle control device maintains the hybrid drive when the other vehicle condition is not met, while allowing for a shift to the motor drive when the other vehicle condition is met. Paragraph [0037] describes a radar device 22 that can determine a target region that lies at a specific safety distance between the vehicle and the detected obstacle.  Then block 32 can determine whether the target region can be reached using a coasting operation, where the engine is shut off.  This is equivalent to the claim because if the vehicle identifies that the object is too far, the engine remains on, and if it is close enough, the engine is turned off.

Claims 2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, Yang, and Grill and further in view of Xiaoer et. al. (CN 105438167 A, hereinafter Xiaoer).
Regarding Claim 2:
Takahiro, Yang, and Grill teach the above inventions in claim 1.  Takahiro, Yang, and Grill do not teach a vehicle control device shifting to the hybrid when a value obtained by subtracting a vehicle speed from a target vehicle speed is larger than a reference value.
Xiaoer teaches:
The vehicle control device according to claim 1, wherein upon non-satisfaction of the other vehicle condition in the motor drive in the self-driving mode, the vehicle control device allows for a shift to the hybrid drive when a value obtained by subtracting a vehicle speed from a target vehicle speed is larger than a reference value.  Paragraph [0078] describes a controller that receives a throttle signal and vehicle speed sensing signal to obtain the vehicle speed and torque demand.  Paragraph [0079] describes the engine starting, and hybrid drive being activated, when the vehicle speed is higher than a predetermined vehicle speed.  This is equivalent to the claim because the comparison of the vehicle speed to a predetermined vehicle speed is the same as subtracting a vehicle speed from a target vehicle speed and comparing it to a reference value.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro, Yang, and Grill to incorporate the teachings of Xiaoer to show a vehicle control device shifting to the hybrid when a value obtained by subtracting a vehicle speed from a target vehicle speed is larger than a reference value.  One would have been motivated to do so to prevent the motor from overheating or provide more power if the battery cannot supply enough power ([0079]).
Claim 6 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 5:
Takahiro discloses:
A vehicle control device mounted on a hybrid vehicle including an engine, a motor and a power storage device that transmits power to and from the motor and configured to control the engine and the motor such as to drive the hybrid vehicle with changing over between motor drive without operation of the engine and hybrid drive with operation of the engine.  Paragraph [0013] describes a hybrid drive device 10 that includes an engine 200 and a motor generator MG.  Paragraph [0020] describes a mode switching unit 110that is able to switch between HV mode traveling using both the engine and motor generator and an EV mode that only uses the motor generator to drive the vehicle.
wherein in the motor drive in a self-driving mode.  Paragraph [0007] describes an automatic driving operation.
Takahiro discloses a self-driving mode but does not disclose a hybrid vehicle independent of a driver’s acceleration or deceleration operation.  
Yang teaches:
where the hybrid vehicle is driven independently of a driver's accelerating or decelerating operation. Paragraph [0015] describes the ability to manually select the driving modes, a pure engine drive, a pure motor drive, and an electric motor/engine hybrid drive.  This meets the claim because a vehicle can be driven in hybrid mode based off of user preference, or any user selected parameter, independent of acceleration and deceleration.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro’s disclosure of the self-driving mode to incorporate the teachings of Yang to 
Takahiro and Yang do not teach a vehicle control device that restricts the parameter to a range smaller than the start reference value when a vehicle condition is not met and not restricting the parameter when the vehicle condition is met.
Grill teaches:
the vehicle control device restricts the parameter in a range of smaller than the start reference value when an other vehicle condition is not met, where the other vehicle condition is a condition that any other vehicle is present in a predetermined distance at least either ahead of its own vehicle or behind the own vehicle, while not restricting the parameter in the range of smaller than the start reference value when the other vehicle condition is met. Paragraph [0037] describes a radar device 22 that can determine a target region that lies at a specific safety distance between the vehicle and the detected obstacle.  Then block 32 can determine whether the target region can be reached using a coasting operation, where the engine is shut off.  This is equivalent to the claim because if the vehicle identifies that the object is too far, the engine remains on, and if it is close enough, the engine is turned off.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro and Yang to incorporate the teachings of Grill to show a vehicle control device that maintains motor drive when a vehicle condition is not met and a vehicle control device 
Takahiro, Yang, and Grill do not teach a vehicle to shift to hybrid drive when a parameter involved in the driving output becomes equal to or larger than a start reference value of the engine during motor drive.  
Xiaoer teaches:
and to start the engine and shift the drive of the hybrid vehicle to the hybrid drive when a parameter involved in driving output becomes equal to or larger than a start reference value of the engine during the motor drive.  Paragraph [0078] describes a controller that receives a throttle signal and vehicle speed sensing signal to obtain the vehicle speed and torque demand.  Paragraph [0079] describes the engine starting, and hybrid drive being activated, when the vehicle speed is higher than a predetermined vehicle speed.  This is equivalent to the claim because the comparison of the vehicle speed to a predetermined vehicle speed is the same as subtracting a vehicle speed from a target vehicle speed and comparing it to a reference value.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro, Yang, and Grill to incorporate the teachings of Xiaoer to show a vehicle that shifts to hybrid drive when a parameter involved in the driving output becomes equal to or larger than a start reference value of the engine during motor drive.  One would have been motivated to do so to prevent the motor from overheating or provide more power if the battery cannot supply enough power ([0079]).

Regarding Claim 8:
Takahiro, Yang, and Xiaoer teach the above inventions in claim 5.  Takahiro and Yang do not teach a stop reference value that when smaller than a start reference value during hybrid drive, the vehicle control device stops the operation of the engine and shifts to motor drive.
Xiaoer teaches:
The vehicle control device according to claim 5, wherein when the parameter becomes smaller than a stop reference value of the engine that is equal to or smaller than the start reference value during the hybrid drive, the vehicle control device stops operation of the engine and shifts the drive of the hybrid vehicle to the motor drive.  Paragraph [0079] describes a controller than determines an engine start condition for a hybrid vehicle.  The engine starting condition is equivalent to the parameters, and is described as analyzing the accelerator pedal 31, the vehicle speed sensor 32, the power battery 40, and the current temperature of the motor 20.  The example given describes a situation where the vehicle speed is higher than a predetermined vehicle speed and the engine must start.  This is equivalent to the claim because this sets the parameters to certain values in which a vehicle is either in motor drive or in hybrid drive.  In the example above, if the vehicle speed is smaller than the predetermined vehicle speed, start reference value, only the motor is used.
and in the hybrid drive in the self-driving mode, the vehicle control device restricts the parameter in a range of not smaller than the stop reference value when the other vehicle condition is not met, while not restricting the parameter in the range of not smaller than the stop reference value when the other vehicle condition is met.  Paragraph [0079] describes a controller than determines an engine start condition for a hybrid vehicle.  The engine starting condition is equivalent to the parameters, and is described as analyzing the accelerator pedal 31, the vehicle speed sensor 32, the power battery 40, and the current temperature of the motor 20.  The example given describes a situation where the vehicle speed is higher than a predetermined vehicle speed and the engine must start.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, Yang, and Grill as applied to claim 1 above, and further in view of Ikuo et. al. (WO 2008050530 A1, hereinafter Ikuo).
Regarding Claim 3:
Takahiro, Yang, and Grill teach the above inventions in claim 1.  Takahiro, Yang, and Grill do not teach vehicle control device shifting the drive of the hybrid vehicle to hybrid drive when the engine is required to warm up.
Ikuo teaches:
The vehicle control device according to claim 1, wherein upon non-satisfaction of the other vehicle condition in the motor drive in the self-driving mode, the vehicle control device shifts the drive of the hybrid vehicle to the hybrid drive when there is a requirement for warm-up of the engine or a requirement for warm-up of a catalyst placed in an exhaust system of the engine.  Paragraph [0012] describes a hybrid vehicle that sets a target for the output power of the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro, Yang, and Grill to incorporate the teachings of Ikuo to show a vehicle control device that shifts the drive of the hybrid vehicle to hybrid drive when the engine is required to warm up.  One would have been motivated to do so to suppress deterioration of the emissions and ensure good dynamic characteristics of a vehicle (Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, Yang, Grill, and Xiaoer as applied to claim 5 above, and further in view of Ikuo.
Regarding Claim 7:
Takahiro, Yang, Grill, and Xiaoer teach the above inventions in claim 1.  Takahiro, Yang, Grill, and Xiaoer do not teach vehicle control device shifting the drive of the hybrid vehicle to hybrid drive when the engine is required to warm up.
Ikuo teaches:
The vehicle control device according to claim 5, wherein upon non-satisfaction of the other vehicle condition in the motor drive in the self-driving mode, the vehicle control device causes the parameter to be equal to or larger than the start reference value when there is a requirement for warm-up of the engine or a requirement for warm-up of a catalyst placed in an exhaust system of the engine.  Paragraph [0012] describes a hybrid vehicle that sets a target for the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro, Yang, Grill, and Xiaoer to incorporate the teachings of Ikuo to show a vehicle control device that shifts the drive of the hybrid vehicle to hybrid drive when the engine is required to warm up.  One would have been motivated to do so to suppress deterioration of the emissions and ensure good dynamic characteristics of a vehicle (Abstract).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, Yang, and Yusuke et. al. (US Patent No: 8,700,243 B2, hereinafter Yusuke).
Regarding Claim 9:
Takahiro discloses:
A vehicle control device mounted on a hybrid vehicle including an engine, a motor and a power storage device that transmits power to and from the motor and configured to control the engine and the motor such as to drive the hybrid vehicle with changing over between motor drive without operation of the engine and hybrid drive with operation of the engine.  Paragraph [0013] describes a hybrid drive device 10 that includes an engine 200 and a motor generator MG.  Paragraph [0020] describes a mode switching unit 110 that is able to switch 
wherein in a process of starting the engine in a self-driving mode. Paragraph [0007] describes an automatic driving operation.
Takahiro discloses a self-driving mode but does not disclose a hybrid vehicle independent of a driver’s acceleration or deceleration operation.  Takahiro and Yang do not teach a vehicle control device that performs a first start control for the engine with preference to reducing starting shock when a vehicle condition is met and performing a second start control for the engine with preference to reducing starting shock when a vehicle condition is not met.  The vehicle condition being another vehicle a predetermined distance ahead or behind the own vehicle.
Yang teaches:
where driving output is controlled independently of a driver's accelerating or decelerating operation.  Paragraph [0015] describes the ability to manually select the driving modes, a pure engine drive, a pure motor drive, and an electric motor/engine hybrid drive.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro’s disclosure of the self-driving mode 
Takahiro and Yang do not teach a vehicle control device that performs a first start control for the engine with preference to reducing starting shock when a vehicle condition is met and performing a second start control for the engine with preference to reducing starting shock when a vehicle condition is not met.  The vehicle condition being another vehicle a predetermined distance ahead or behind the own vehicle.
Yusuke teaches:
the vehicle control device performs first start control to start the engine with giving preference to a response over reduction of starting shock when an other vehicle condition is met, where the other vehicle condition is a condition that any other vehicle is present in a predetermined distance at least either ahead of its own vehicle or behind the own vehicle.  Paragraph [0062] describes a first method in which the engine can be restarted.  The engine 12 can be immediately started by the first electric motor MG 1 if the starting shock is suppressed by the vibration suppression control through the second electric motor MG 2.  
and the vehicle control device performs second start control to start the engine with giving preference to the reduction of starting shock over the response when the other vehicle condition is not met.  Paragraph [0061] describes a second method of restarting the engine by suppressing the starting shock of the engine by corresponding the crank angle to any piston stroke except for the compression stroke.  This reduces the friction torque of the engine when it restarts and reduces the resonance band.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahiro 

Regarding Claim 10:
Takahiro, Yang, and Yusuke teach the above inventions in claim 9.  Takahiro and Yang do not teach a second start control that decreases cranking torque, compared to the first start control, when the engine is cranked by the motor.
Yusuke teaches:
The vehicle control device according to claim 9, wherein the second start control is a control of decreasing a cranking torque when the engine is cranked by the motor, compared with the first start control.  Paragraph [0050] describes the electronic control device 80 restarting the engine when the friction torque, or cranking torque, is relatively low.  Paragraph [0061] describes doing this by corresponding the crank angle to any piston stroke except for the compression stroke.  This reduces the amount of power, and thus torque, the engine must output.

Regarding Claim 11:
Takahiro, Yang, and Yusuke teach the above inventions in claim 9.  Takahiro and Yang do not teach a second start control that decreases the throttle position, compared to the first start control, when cranked by the motor.
Yusuke teaches:
The vehicle control device according to claim 9, wherein the second start control is a control of decreasing a throttle position when the engine is cranked by the motor, compared with the first start control.  Paragraph [0043] describes a hybrid control portion 82 that outputs engine control command signals to control opening/closing an electronic throttle value with a throttle actuator for throttle control.  Paragraph [0042] also describes that the hybrid control portion 82 controls the engine 12 and the amount of power it outputs.  Paragraph [0051] describes that the engine 12 is only restarted when the frictional torque is in a relatively small state.  For reference, the frictional torque generated by the engine is shown in figure 5.  This is equivalent to the claim because the frictional torque controls the amount of throttle that can be applied.  In order for the engine to start, the throttle must be decreased to an acceptable range.

Regarding Claim 12:
Takahiro, Yang, and Yusuke teach the above inventions in claim 9.  Takahiro and Yang do not teach a second start control that delays the ignition timing, compared to the first start control.
Yusuke teaches:
The vehicle control device according to claim 9, wherein the second start control is a control of delaying an ignition timing of the engine, compared with the first start control. Paragraph [0061] describes a second method of restarting the engine by suppressing the starting shock of the engine by corresponding the .

Claim Objections
Claims 1, 5, and 9 objected to because of the following informalities:  "an other" should be "another".  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent art includes Jian-hu et. al. (CN 105438167 A, hereinafter Jian-hu).
Jian-hu: A hybrid vehicle control device that controls the motor, transmission, and clutch through the cooperation of the speed change and clutch device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  






/J.K./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665